Citation Nr: 0733469	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  03-05 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to April 
1974.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Houston, Texas, 
VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Initially, the Board notes that the March 2003 statement of 
the case and the May 2006 supplemental statement of the case 
cite the incorrect standard regarding diagnosis of PTSD.  The 
regulatory standard of "clear diagnosis" was the standard in 
effect prior to March 7, 1997.  See 38 C.F.R. § 3.304(f) 
(1996).  The veteran filed his claim in 2002.  The current 
regulation requires that a diagnosis of PTSD conform to the 
criteria of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV).  

In addition, a February 2002 VA treatment record reflects 
complaints of PTSD symptoms  A history of having witnessed a 
stabbing during service in 1973 at Camp Pendleton and of 
having administered aid to the victim was noted.  In 
correspondence received in February 2006, the veteran stated 
that the stabbing occurred between August 1973 and September 
1973.  The record reflects that verification of the claimed 
stabbing was not accomplished through a "Virtual VA" 
internet search in 2006.  The Board notes that in this case, 
verification of the alleged stressors may be available via 
viable alternate sources.  

The Board notes that in regard to any other alleged 
stressors, to include the June 2002 statement to the effect 
that while he was practicing the kneeling position his drill 
instructor jumped on his back causing pain and anger and that 
he thought of the 


incident frequently, the veteran is advised that he must 
provide adequate information as to the who, what, where and 
when of each stressor in order for it to be corroborated.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make another attempt to 
corroborate the veteran's claimed stressor 
in regard to a stabbing.  The AOJ should 
make a request to the National Personnel 
Records Center (NPRC) for Medical Officer 
of the Day Logs and Sick Call Logs for the 
period from August 1, 1973 through 
September 21, 1973 and/or contact the 
service department and make a request for 
verification of a private Bias having been 
stabbed during that time period.

2.  If, and only if, a stressor is 
verified the veteran should be scheduled 
for a VA psychiatric examination to 
determine the existence and etiology of 
any currently manifested PTSD.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  If 
the examiner believes that PTSD is the 
appropriate diagnosis, the examiner must 
specifically identify the stressor(s) 
responsible for that diagnosis.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such is 
accomplished.  A complete rationale for 
all opinions offered should be provided.  

3.  In light of the above, the AOJ should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the veteran afforded a 
reasonable amount of time in which to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



